Citation Nr: 0814547	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-37 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of a 10 percent disability 
evaluation for diabetic retinopathy, for the time period of 
February 1, 2005, to November 4, 2005.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service from May 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This action reduced a 10 percent rating 
for diabetes mellitus to a noncompensable evaluation.  


FINDINGS OF FACT

1.  The veteran was granted a 10 percent disability 
evaluation for diabetic retinopathy on July 2, 2002.  At that 
time, he was diagnosed as having "active" diabetic 
retinopathy.

2.  The RO reduced the veteran's rating from 10 percent to a 
noncompensable evaluation, effective February 1, 2005, based 
on the veteran's lack of visual impairment or loss of visual 
field.  

3.  At the time of the veteran's reduction, the veteran's 
diabetic retinopathy was still considered "active".  

4.  A 10 percent rating was reassigned for diabetic 
retinopathy on November 4, 2005, on the basis of visual 
impairment.  The veteran's condition was still considered 
"active".  

5.  The RO's rating decision of November 15, 2005, was 
inconsistent with the existing legal authority, i.e., the 
rating criteria used to evaluate the veteran's disability.  




CONCLUSION OF LAW

The reduction of the veteran's disability rating for diabetic 
retinopathy from 10 percent to a noncompensable evaluation 
was not warranted and the requirements for restoration have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 6006 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds there has been sufficient VA compliance with 
the notice and duty to assist provisions of the law for the 
decision reached in this case, and that, in view of the 
outcome discussed below, the deficiencies have not prejudiced 
the outcome.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007).

The veteran contends that his 10 percent rating for his 
diabetic retinopathy should not have been reduced to a 
noncompensable evaluation for the period extending from 
February 1, 2005, to November 4, 2005.  Because this case 
involves the reduction of a rating, the question is not 
whether the veteran meets the criteria for a 10 percent 
rating, but, rather, whether the reduction in his rating was 
proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 
(1992).  Therefore, it is necessary to consider the complete 
medical history of the veteran's condition.  See Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

The record reflects that service connection for diabetic 
retinopathy was granted via an RO rating decision issued in 
December 2003.  A 10 percent evaluation was assigned in 
accordance with the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Code 6006 (2002).  Under Diagnostic Code 6006, 
retinitis in chronic form is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  (emphasis added).  Id.  The rating decision noted 
that the 10 percent evaluation was assigned "based on the 
presence of active pathology".  It was further noted that an 
evaluation in excess of 10 percent could not be assigned 
because there was a lack of evidence showing greater visual 
impairment.  

The veteran underwent an examination of his eyes in August 
2004.  The examiner noted that the veteran's corrected vision 
was 20/30 of the right eye and 20/20 of the left eye.  It was 
also written that the veteran had active background diabetic 
retinopathy.  In other words, the condition was shown to be 
"active".  

The results were reviewed by the RO and the RO determined 
that the veteran's disability evaluation should be reduced.  
The RO informed the veteran of this determination and then 
enacted the reduction in a rating decision issued in November 
2004.  The Board notes that although the RO determined that 
the veteran's diabetic retinopathy was considered active, 
because his corrected vision was noncompensable, a 
noncompensable evaluation should be assigned.  In other 
words, the RO disregarded the portion of 38 C.F.R. Part 4, 
Diagnostic Code 6006 which stated that the minimum rating 
assigned would be 10 percent as long as there was active 
pathology present.  The effective date of the reduction was 
determined to be February 1, 2005.

The veteran was notified of this action and he has appealed 
to the Board for review.  Since the November 2004 rating 
reduction, the RO has granted a 10 percent rating for 
diabetic retinopathy effective November 4, 2005.  In granting 
the 10 percent rating, the RO found that because the 
veteran's vision had become more impaired, a 10 percent 
evaluation was warranted.  However, the 10 percent rating was 
assigned in accordance with the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 6079 (2005) and not Diagnostic 
Code 6006 (2005).  The record does reflect that the veteran's 
diabetic retinopathy remains "active".  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (2007); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

The rating criteria in effect at the time of the reduction is 
specific in that 38 C.F.R. Part 4, Diagnostic Code 6006 
(2004) and (2005) specifically states that if there is active 
pathology found a minimum 10 percent rating will be assigned.  
If additional manifestations and symptoms are discovered, 
those manifestations and symptoms will be rated and combined 
with a 10 percent rating.  Throughout the course of this 
action, the veteran's diabetic retinopathy has always been 
classified as having an "active" pathology.  It was this 
active pathology that allowed for a 10 percent rating to be 
assigned when service connection was initially granted.  

Concerning the veteran's claim for restoration of a 10 
percent rating for his diabetic retinopathy during the time 
period in question, the issue is whether the RO was 
justified, by a preponderance of the evidence, in reducing 
the veteran's rating.  If not, the veteran's rating must be 
restored.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  
The veteran's 10 percent rating was not in effect for more 
than five years, and the provisions of 38 C.F.R. § 3.344 
(2007), referring to stabilization of disability ratings, are 
not for application.  See 38 C.F.R. § 3.344(c) (2007).  

Nevertheless, the record is very clear in this matter.  Since 
service connection was granted, the veteran's has continued 
to suffer from the active pathology of diabetic retinopathy.  
On three different occasions, medical care providers have 
offered proof of such activity.  As the veteran has continued 
to experience active pathology, specifically from February 1, 
2005, to November 4, 2005, the minimum amount that may be 
assigned to his disability is a 10 percent rating.  This is 
the minimum that may be assigned in accordance with the 
rating criteria.  In other words, a noncompensable rating may 
not be assigned if active pathology is present - to assign a 
noncompensable rating would be clearly and unmistakably 
erroneous.  

Since the Board finds that the RO has not met its burden of 
showing that the disability was inactive in accordance with 
the criteria used to measure the severity of the disability, 
the RO failed in establishing that a rating reduction was 
warranted.  As such, the 10 percent rating must be restored.  


ORDER

Restoration of a 10 percent rating for diabetic retinopathy, 
from February 1, 2005, to November 4, 2005, is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


